IN THE UNI'I`ED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KERALINK rNTERNATIoNAL, INC. *

->l<
v. * Civi1N0_ CCB-13-2013

>z¢
=l¢

sTRADIs HEAL-THCARE, LLC
*

MEMORANDUM

Currently pending before the court is a motion to dismiss for lack of personal jurisdiction
filed by third-party defendant Kareway Product, Inc. (“Kareway”). This dispute arises between
KeraLink International, Inc_ (“KeraLink”),_ a Maryland corporation and Stradis Healthcare, LLC
(“Stradis”), a Georgia corporation Atter suit was initiated, Stradis moved to join Kareway, a
California corporation, as a third-party defendant Stradis also moved to join Insource, Inc. v
(“Insource”) and Geri-Care Pharmaceuticals Corporation (“Geri-Care”) as third-party
defendants Neither lnsource nor Geri-Care joined Kareway in this motion to dismiss For the
reasons outlined below, Kareway’s motion to dismiss for lack of personal jurisdiction will be
granted The issues have been briefed and no oral argument is necessary. See Local Rule 105.6 1

(D. Md. 2013)_

BACKGROUND
KeraLink, a national network of eye banks, is headquartered in Baltimore, Maryland.
(Third-party Cornpl. ‘|l‘[[ 1, 12, ECF No. lO)_ KeraLink recovers and distributes ocular tissue for
use in corneal transplants. (Ial 1[ 14)_ KeraLinl< purchases the medical supplies it needs to

preserve and distribute ocular tissue from various vendors ([d. 11 15). Stradis, one of KeraLink’s

 

vendors, provides KeraLink with surgical packs. (Id. 11 16). These packs contain all the supplies
recipient hospitals and physicians need to perform a comeal transplant. (Iaf. 11 15).

This litigation arises from the inclusion of contaminated sterile eye wash (“GeriCare Eye
Wash”) in sterile surgical packs KeraLink purchased from Stradis. (Id. 111[ 18-21). On October
27, 2617, the Eye Bank Association of America notified its members that batches of GeriCare
Eye Wash may be contaminated by bacteria. (Ial 11 20). Federal regulations prohibit the use of
contaminatedi ocular tissue. (Ial 11 21). KeraLink, therefore, quarantined ocular tissue that had

been recoveer using GeriCare Eye Wash. (Id.). All told, KeraLink could not use 61 live-cell

tissues and 860 long-term tissues that had been exposed to GeriCare Eye Wash. (]d. 11 22).
KeraLink also could not use 182 sterile surgical packs that it had previously purchased f`rorn

Stradis that cbntained GeriCare Eye Wash. (Id. 11 23). In total, KeraLink alleges that it has

l
sustained no less than $600,000.00 in damages (Id. 11 26).

On Japuary 29, 2018, KeraLink learned that Kareway, a Califo_rnia corporation, was the
source of the affected GeriCare Eye Wash. (]d. 1111 3, 24),1 KeraLink brought a claim against
1 i
Stradis. (Id. 1125; ECF No. l). Stradis subsequently sought to join Kareway as a third-party
|

defendant (ECF No. 10).

STANDARD OF REVIEW

“When personal jurisdiction is properly challenged under Rule lZ(b)(Z), the jurisdictional

question is tci be resolved by the judge, with the burden on the plaintiff ultimately to prove

l
1 Stradis’ s third-party complaint against Kareway States that, upon information and belief, Kareway distributed the
affected eye wash to Stradis ” But information provided by Kareway revealed that Kareway received an order from
Geri- Care for eye wash and Kareway fulfilled Geri- Care’ s order by sourcing eye wash from Sprinkle Co. Ltd. in
South Korea (Hong Aff 1111 4-6 ECF No 19- -2). Kareway received the eye wash from Sprinlcle Co., Ltd in
California and subsequently shipped the eye wash to Geri-Care m New York. (L 11 6). Presumably, upon receiving
the eye wash i`rbm Kareway, Geri- Care then sold the eye wash to Stradis. Stradis has not contested Hong’ s affidavit

l 2

grounds for jurisdiction by a preponderance of the evidence..” Carejfrst ofMaryland, [nc. v.
Carejirst Pregnancy Centers, Inc., 3'34 F.3d 390, 396 (4th Cir. 2003) (citing Mylan Labs., Inc. v.
Akzo, N. V., 2 F.3d 56, 59-60 (4th Cir. 1993)). If. the court resolves the personal jurisdiction
question-without an evidentiary hearing, “the plaintiff need only make a prima facie showing of
personal jurisdiction.” Carejirst, 334 F.3d at 396 (citing Combls`v. Bakker, 886 F.?.d 673, 676
(4th Cir. 1989)). In assessing whether the plaintiff has carried this burden, the court resolves all
disputed facts and reasonable inferences in the plaintiffs favor. Ctrrejirsr,v 334 F.3d at 396 (citing
Mylan Labs., 2 F.3d at 60).
ANALYSIS

A court may exercise personal jurisdiction over a nonresident defendant if the state’s
long-arm statute grants jurisdiction and the exercise of jurisdiction would not contravene the Due
Process Clause. Carejirst, 334 F.3d at 396. Maryland’s long-arm statute is coextensive with “the
limits of personal jurisdiction set by the due process clause of the Constitution.” ial The court’s
statutory inquiry therefore merges with the court’s analysis of the Due Process Clause.']ci
Because the court finds that the exercise of personal jurisdiction over Kareway would offend the
Due Process Clause, the court need not resolve whether § 6-103(b)(4) ofMaryland’s long-arm
statute would grant jurisdiction Md. Code Ann., Cts. & Jud. Proc. § 6-103(b)(4).2

Consonant with the Due Process Clause, the court may exercise personal jurisdiction over
a nonresident defendant if the defendant has sufficient “minimum contacts” with the forum so
that haling the defendant to court in the forum state “does not offend traditional notions of fair

play and substantial justice.” Int’l Shoe Co. v. Washr’ng!on, 326 U.S. 310, 316 (1945). The

 

2 “A court may exercise personal jurisdiction over a person, who directly or by an agent . . . [c]auses tortious injury
in the State or'outside of the State by an act or omission outside the State if he regularly does or solicits business,
engages in any other persistent course of conduct in the State or derives substantial revenue from goods, food,
services, or manufactured products used or consumed in the State.” § 6-103 (b)(4).

3

 

standard for the court’s exercise of personal jurisdiction varies based on whether the defendant’s
contacts with the forum state are the genesis of the cause of action. Carej?rst, 334 F.3d at 397. If
the suit arises out of the defendant’s contacts with the forum state, the court may exercise
specific jurisdiction Id. To determine whether specific jurisdiction exists, the court considers:
“(1) the extent to which the defendant purposefully availed itself of the privilege of conducting
activities in the forum state; (2) whether the plaintiffs claims [arose] out of those activities; and
(3) whether the exercise of personal jurisdiction is constitutionally reasonable,” Um'versal
Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 559 (4th Cir. 2014) (citing Tire Eng'g v. Shandong
Lr`nglong Rzrbber Co., 682 F.3d 292, 301-02 (4th Cir. 2012)). lf, however7 the defendant’s
contacts with the forum state do not give rise to the cause of action, the plaintiff must show that
the court has general jurisdiction over the defendant Id. General jurisdiction is appropriate when
the defendant’s contacts with the forum state are so “continuous and-systematic” as to as to
“render [the nonresident defendant] essentially at home in the forum State.” Dm'mler AG v.
Bauimm, 571 U.S. 117, 127 (2014) (quoting GOOdyearDunlop Tires Operarions, S.A. v. Brown,
564 U.S. 915, 919 (2011))-_ The court considers specific and general jurisdiction in turn.

Stradis makes three principal arguments in support of the court’s exercise of specific
jurisdiction over Kareway. First, Kareway designed GeriCare Eye Wash and placed it into the
stream of commerce with the intention or expectation that it would reach Maryland. (Mem. P. &
_ A. Opp’n Kareway’s Mot. Dismiss [“Stradis’s Opp’n”] at 2, 5-6, ECF No. 23). Second,
Kareway sells many of its products through national retailers, such as Amazon and Wal-Mart,
that have a presence in Maryland. (Id. at 6-7). Third, Kareway’s website is available to
Maryland customers None of Stradis’s arguments are convincing (Ici ).

A majority of the Supreme Court has yet to agree on the circumstances in which a

 

stream-of-commerce theory may support specific jurisdiction See J. Mc]n`tyre Mach., Ltd. v.
Nicastro, 564 U.S. 873 (2011) (no controlling opinion); ALS Scan, Inc. v. Digital Ser'vice
Consultants, Inc., 293 F.3d 707, 713 (4th Cir. 2002). But it is clear that a court may only exercise
specific jurisdiction over a nonresident defendant who “purposely availed itself of the privilege
of conducting activities within the forum State, thus invoking the benefits and protections of its
laws.” Hanson'v. Denckla, 357 U.S. 23 5, 253 (1958); see Mc[ntyre, 564 U.S. at 877 (plurality
opinion) (citing Hanson, 357 U.S. at 253); see Mc]ntyre, 564 U.~S. at_889 (Breyer, J., concurring
in judgment). Merely placing a product into the stream of commerce, even if it is foreseeable that
the product will end up in the forum state, is not enough See McImj/re, 564 U.S. atl 877 (plurality
opinion); ial at 888-89 (Breyer, J., concurring in judgment); see also ESAB Group; Inc. v. Zurz'ch
Ins. PLC, 685 F.3d 376, 392 (4th Cir. 2012).

Stradis has not sufficiently alleged that Kareway targeted Maryland or that “something
more” than mere foreseeability evidenced Kareway’s purposeful availment of the'privilege of
conducting business in Maryland. McIntyre, 564 U.S. at 882~, 889. Stradis does not contest that
GeriCare Eye Wash was both produced and sold to Stradis outside of Maryland. (Mem. P. & A.
Supp. Kareway’s Mot. [“Kareway’s Mot.”] at 3, ECF No. 19-1; Hong Af`f`. 1111 4-6, ECF No. 19.-
2). In fact, Stradis has not contested Kareway’s assertion that Kareway sold the GeriCare Eye
Wash to Geri_-Care in New York,-which then sold the eye wash to Stradis. (Hong Aff. 1111 4-6).
And, Stradis has presented no evidence that Kareway specifically directed the sale of GeriCare
Eye Wash to Maryland consumers Instead, Stradis’s arguments focus predominately on the Sale
of other Kareway products_none of which are related to the current litigation-within
Maryland. (Stradis’S Opp’n at 6-7). Specific jurisdiction exists only when the litigation arises

out of defendant’s contacts with the forum- state. BristoI-Myers Squibb Co. v. Superior Court of

 

California, 137 S.Ct. 1773, 1781 (2017) (holding that when there is no connection between
defendant’s contact with the forum state and the underlying controversy, specific jurisdiction
does not exist “regardless of the extent of a`defendant’s unconnected activities in the State”).
Stradis’s stream-of-commerce theory, therefore, fails because Stradis has not shown that
Kareway intentionally directed GeriCare Eye Wash to Maryland in a manner that rises to the
level of purposefiil availment

For this same reason, Stradis’s remaining arguments for specific jurisdiction also falter.
Specific jurisdiction cannot be based on Kareway’s sale‘of products unrelated to this suit in
Maryland.jKareway’s sale of products to national retailers,. such as Amazon and Wal-Mart, that
have Marylandtbranches does not alter the specific jurisdiction analysis because Stradis has not
alleged that Kareway sells GeriCare Eye Wash to these retailers (See Stradis’s Opp’n at 2, 4, 6_
7).3 Stradis only alleges that Kareway sells its “flagship brands”_Pure-Aid and Epielle'_at
Wal_-Mart and its general products on Amazon.l (Id. at 4; id at Ex. 2-4). Similarly, Stradis

emphasizes that Kareway maintains a website that is accessible to Maryland customers But

 

3 Stradis relies on Jones v. Boto Co., 498 F. Supp. 2d 822 (E.D. Va. 2007). (Iol at 7). But Jones is
neither binding authority nor prescient to the facts of this case. The dispute in Jones arose from a
Chinese manufacturer’s sale of defective artificial Christmas trees Because the plaintiff bought
the defective Christmas tree that caused his injury from a Wal-Mart in Virginia, and because the
manufacturer could foresee that selling the trees to Wal-Mart might result in their sale in
Virginia, even though the manufacturer did not specifically direct the trees to Virginia, the Jones
court held specific jurisdiction existed By contrast, Stradis has not alleged that Kareway sells
GeriCare Eye Wash to national retailers Instead, Kareway sells GeriCare Eye Wash to vendors
such as Geri-Care, whose national reach is far less ubiquitous or certain than Wal-Mart or-
Amazon. And, Jones predates Mc[n!y_re, which not only clarified that mere foreseeability that a
product would end up in the forum state does not rise to purposeful availment, but also left this
question unanswered: “does it matter if`, instead of shipping the products directly, a company
consigns the product through an intermediary (say, Amazon.com) who then receives and fulfills
the orders? . . . [this issue is] totally absent in this case.” Mc[ntyre, 564 U.S. at 877 (plurality
opinion); id. at 888-89, 890 (Breyer, ]., concurring in judgment); see also ESAB Group, 685
F.3d at 392. Stradis’s reliance on Jones is, therefore, unavailing

 

Stradis has not alleged that Kareway sells GeriCare Eye Wash on its website. (Stradis’s Opp’n at
4, 7; fci Ex. 1). Under Fourth Circuit precedent the maintenance of a website through which
customers can purchase a corporation’s products may create specific jurisdiction, but only if
“that activity creates, in a person within the State, a potential cause of action cognizable in the
State’s courts” ALS Scan, 293 F.3d at 713-15. Because this dispute arises from the sale of
GeriCare Eye Wash, and not any` of the litany of other products sold on Kareway’s website,
Stradis has not stated sufficient grounds for the court to exercise specific jurisdiction See id

Stradis does not clearly set forth an argument for the court’s exercise of general
jurisdiction over Kareway_ (See Stradis’s Opp’n 6-8 (focusing on purposeful availment)).
General jurisdiction is appropriate when a corporation is incorporated in or has its principal place
of business in the forum State. Dal`mler, 571 U.S. at 137. Kareway is neither incorporated nor
headquartered in Maryland. (Kareway’s Mot at 3). And beyond these two bases, general
jurisdiction will exist only if a corporation’s contacts with the forum state are “so substantial and
of a such a nature as to render the corporation at home in that State.” Ial at 139 n. 19. The mere
sale of products within the forum state is insufficient Goodyear, 564 U.S. at 930 n.6. General
jurisdiction is only appropriate when a nonresident defendant’s contacts with the forum state are
so ubiquitous that the nonresident defendant is “comparable to a domestic enterprise in that
state.” Daimler, 571 U.S. at 133 n. 1 l. Kareway’s sale of GeriCare Eye Wash to Geri-Care,
which in turn sold it to Stradis, Kareway’s sale of products to national retailers that distribute
their goods in Maryland, and Kareway’s maintenance of a website that is accessible to Maryland
customers are all too attenuated contacts With Maryland to establish general jurisdiction

As a final matter, Stradis has asked the court for jurisdictional discovery. (Stradis’s

Opp’n at 8). “Discovery under the Federal Rules of Civil Procedure is broad in scope and freely

 

 

permitted.” Cor‘efirst, 334 F.3d at 402 (citing Mylan Labs., 2 F.3d at 64). But district courts
“have broad discretion in [their] resolution of discovery problems that arise in cases pending
before [them].” Mylan Labs., 2 F.3d at 64 (quoting fn re Multi-Piece Rim Prools. Liab. Lz'rig., 653
F.Zd 671, 679 Q).C.Cir. 1981)). A district court does not abuse its discretion in denying
jurisdictional discovery when the “additional information” sought would not “alter [the] analysis
of personal jurisdiction.” Carejirsr, 334 F.3d at 403. Here, Stradis argues that jurisdictional
discovery may reveal “information regarding the revenue derived by Kareway as a result of the
sale of its products in Maryland, or the length of time Kareway has been selling its products in
Maryland.” (Stradis’s Opp’n at 8). As detailed above, the general sale of products within the
forum state is insufficient to support general jurisdiction, and the sale of products unrelated to the
cause of action is insufficient to support specific jurisdiction Stradis has neither proposed to
investigate whether Kareway sells GeriCare Eye Wash directly in Maryland, nor suggested that
there is any reason to suspect that the description of Kareway’s sale of GeriCare Eye Wash to
Geri-Care, which in turn sold it'to Stradis, is inaccurate See ALS Scan, 293 F.3d at 716 n3
(upholding the district court’s denial of jurisdictional discovery in part because the party seeking
discovery had not suggested that affidavits already before the court were inaccurate). lSecause
further information regarding the sale of unrelated products in Maryland would not alter the

court’s jurisdictional analysis, jurisdictional discovery will be denied.

CONCLUSION
For the reasons stated above, the third-party defendant’s motion to dismiss for lack of

personal jurisdiction will be granted A separate order follows

 

 

/7,[2 6 [29 {H
Catherine C. Blake

Date
United States District Judge

